DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

   U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL
  CAPACITY BUT SOLELY AS TRUSTEE FOR MEB LOAN TRUST IV,
                         Appellant,

                                     v.

             STEVEN D. GROB, DOROTHY M. GROB,
         THE RIVER HOMEOWNERS ASSOCATION, INC.,
       RENEE A. HAY a/k/a RENEE HAY, and BARRY F. HAY,
                           Appellees.

                              No. 4D21-1456

                             [August 3, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No.
502020CA008537XXXXMB.

   David Rosenberg and Jarrett Cooper of Robertson, Anschutz, Schneid,
Crane & Partners, PLLC, Boca Raton, for appellant.

   Joseph J. Huss and Benny A. Ortiz of Krinzman Huss Lubetsky
Feldman & Hotte, Fort Lauderdale, for appellees Steven and Dorothy Grob.

  J. Michael Burman of Reid Burman Lebedeker Xenick Pepin, West Palm
Beach, for appellee Renee Hay.

                   ON MOTION FOR CLARIFICATION

KUNTZ, J.

    Steven D. Grob, Dorothy M. Grob, and Renee Hay, move for clarification
of our opinion issued on March 30, 2022. We grant the motion for
clarification in part, withdraw our prior opinion, and issue this opinion in
its place.
   U.S. Bank National Association, as trustee for MEB Loan Trust IV,
appeals the circuit court’s order granting the Appellees’ 1 motion to dismiss
U.S. Bank’s foreclosure complaint. We reverse.

                                    Background

   After there was a default in payment on a home equity line of credit,
secured by a mortgage, U.S. Bank, as trustee for MEB Loan Trust IV, filed
suit. U.S. Bank alleged that the mortgage was assigned to MEB Loan Trust
IV by the original lender and that the “plaintiff has standing to enforce its
rights and obligations under the HELOC, including the right to foreclose
the subject HELOC and Mortgage.” 2 Further, Specialized Loan Servicing
LLC was the servicer of the HELOC and the mortgage. As servicer,
Specialized Loan signed the verification to the foreclosure complaint.3
Finally, a copy of the original loan documents, endorsed in blank, was
attached to the complaint.

   The Appellees moved to dismiss the complaint, arguing that “the
HELOC is a nonnegotiable instrument that can only be enforced by its
owner.” The Appellees stated that “[s]ince this action was brought by the
servicer, on behalf of the trustee for the owner of the debt, this action
cannot be maintained and must be dismissed.”

     The circuit court granted the motion and dismissed the complaint.

                                      Analysis

   U.S. Bank argues the circuit court erred when it dismissed the
complaint for lack of standing. U.S. Bank asserts the allegations within
the complaint establish standing. The Appellees respond that the circuit
court correctly found U.S. Bank lacked standing and that the “discreet
issue before this Court is whether a loan servicer, on behalf of the owner
of a non-negotiable instrument, can bring an action to enforce the non-
negotiable instrument.”


1 Renee Hay was a mortgagor under the mortgage securing payment of a home
equity line of credit, which Bruce B. Hay executed. The Grobs are the current
record owners of the encumbered property.

2   A “HELOC” is a home equity line of credit.
3 The complaint confusingly stated that Specialized Loan had “the authority to
initiate the instant foreclosure on behalf of Plaintiff pursuant to a power of
attorney or servicing agreement.”

                                          2
   The Appellees are correct that the HELOC here is a nonnegotiable
instrument. The HELOC acted as a “credit line” for the Appellees. But,
generally, assignees of nonnegotiable instruments take “all the rights of
the assignor . . . subject to all the equities and defenses of the debtor
connected with or growing out of the obligation that the obligor had against
the assignor at the time of the assignment.” State v. Fam. Bank of
Hallandale, 667 So. 2d 257, 259 (Fla. 1st DCA 1995); see also OneWest
Bank, FSB v. Nunez, 193 So. 3d 13, 14 (Fla. 4th DCA 2016). So, U.S.
Bank, as trustee for MEB Loan Trust IV, acquired the rights of the original
holder.

  The remaining question is whether the allegations in the complaint
were enough to show standing. The answer is yes.

   The complaint alleged that the mortgage was assigned to the plaintiff:
U.S. Bank, as trustee for MEB Loan Trust IV. An attachment to the
complaint showed that the original lender assigned its interest to MEB
Loan Trust IV. Further, when the complaint was filed, a certification of
possession was filed under penalty of perjury stating that U.S. Bank
National Association, as trustee for MEB Loan Trust IV, had possession of
the original loan documents. Those facts support standing.

   But the verification of the complaint by Specialized Loan, the servicer,
seems to have caused unnecessary confusion. The servicer’s involvement
does not diminish the authority of the holder to foreclose. See, e.g.,
Caraccia v. U.S. Bank, Nat’l Ass’n, 185 So. 3d 1277, 1279 (Fla. 4th DCA
2016); Deutsche Bank Nat’l Tr. Co. v. Huber, 137 So. 3d 562, 564 (Fla. 4th
DCA 2014) (“A plaintiff’s loan servicing agent is a proper representative to
verify a mortgage foreclosure complaint.”).

   As the alleged trustee for MEB Loan Trust IV, U.S. Bank has the right
to “[p]rosecute or defend, including appeals, an action, claim, or judicial
proceeding in any jurisdiction to protect trust property or the trustee in
the performance of the trustee’s duties.” § 736.0816(23), Fla. Stat. (2020).

    Therefore, U.S. Bank, as trustee for MEB Loan Trust IV, had standing
to foreclose, and the court erred when it dismissed the complaint.




                                     3
                              Conclusion

  The circuit court’s order dismissing the complaint filed by U.S. Bank
National Association, as trustee for MEB Loan Trust IV, is reversed.

  Reversed and remanded for further proceedings.

CONNER and FORST, JJ., concur.

                          *        *       *

    FINAL UPON RELEASE; NO MOTION FOR REHEARING WILL BE
 ENTERTAINED; MANDATE ISSUED SIMULTANEOUSLY WITH OPINION.




                                  4